_g@iLQIQ/OB

n:t. B, 2015

RECE|VED lN
p
A B E L'%__ A C 0 5 T A ,, ¢;L 5 R:K COURT OF CR|M|NAL A PEALS

Tx. cnuRT nF'cRIMINAL APPEALS~ 1
P.u{ an 12303, capitol station UCT 19205
Austin, Texas 7B711

Abe\Acosta,C|evk

RE: Urit NG. UR=53,619-02

TD THE HDN. ABEL AEDSTA, CLERK:

Enclnsedrfnr presentment tc the Judge who improperly moved
to Dismiss my writ of Habeas>Corpue on bogus issue as my ccn~
Vietinn was Final and‘the issue in challenge is the an action
of re~trying me on_the'Same iesue, hence Double Jeoperdy.

Please present this tc the Eourt end send me the name of the

eigning Judge. I thank you for your time in this matter.

Respectfully yours,

/M9mMN~&J§QMmew“

Even E. Johaneson 1455255
E.T. Terfell'Unit

1300 FM 655

Rusharon, TEXES 77583

_N@+.'Qe '+0 er+

' l " ‘ ' ’ -nv"c?"lid/\
T'l\\s HZO (-`<>Lw years T,D,o\t'mv\ +\\@ D'Mr. Coqr+ losses szsd‘c+,'or\¢ f do no+~ m/\c'@'“57wzc
Wt\\/_+"k€ CO18 S. Ct. 99 (1957).

MHEREFURE, Applicant would so request the Court to take et
tis point Judicial`Notice of`this action end consider the Consti¢
tutidnal Violations set-out and raised in'Applicant's properly
filed Art. 11.07 writ of Habeas Eorpus or clearly explain how t
the Court feels it can dismiss the writ on a clearly bogus issue.

Respectfully submitted,

/s/}WMV W//;l l

SVen Erik Johansson 1&65256
C.T. Terrell Unit

1300 FM 655

Roshsroo; Texas 77563

`*PREV PRJ-REL-DATE:

UNIT COPY
IABSZQOO

NAME: JOHANSSON{SVEN ERIK

T.D;C.J.~INSTITUTIUNAL DIVISlUN
INMATE TIMESLIPS

09 22 2016
*PRES PRJ-REL-DATE= 09 22 2016
*INMATE sTATuS: ` 83 wz§ ”
FLAT TIME cREDITED= 2 05 27
soon TIME cREDITED: 1 08 22
BoNus TIME cREDITED:~ 0 00 00
woRK TIME cREDITED: 1 02 25
*TOTAL TIME cREDITED= 5 05 14
*sTATus EFFECT DATE= 12 27 16

PAROLE DATA: SUBMITTED FUR

*MONTHLY ABSENCE CALCULATIONX

03/19/15+995

TDC N0: 01465256 uNIT=:Rs
RACE= w ‘
MAx-EXP-DATE: 09 22 2016
MAX TERM= 4 00 00
cALc BEGIN DATE=` 09 26 37
TDc REcEIvE DATE: 11 12 07
soon TIME LosT: 0

WORK TIME LOST:

0

JAIL GOOD TIME RECEIVED: YES
BOARD REVIEW

2.0 ABSENCES FOR 02/15

ANV ERRORS lN THE NUMBER OF DAVS OF UNEXCUSED ABSENCES MUST BE
REPORTED TO THE ABSENTEE TRACKING COURDINATOR ON YOUR UNIT NO

LATER THAN SIX MONTHS.FOLLOWING-THE REPORTED MONTH.
REPORT ERRORS MEANS AGREEMENT WITH THE REPORTED ABSENCES.

F:'~~~ 7 ¢`-:»1

FAILuRE T0`